OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the published application US 2018/0215984. 

Response to Amendment
The Amendment filed 07 February 2022 has been entered. Claims 6, 17, 23, and 24 have been canceled; claims 1 and 7 have been amended. As such, claims 1, 3, 5, 7-9, 21, and 22 remain pending, under consideration, and have been examined on the merits.
The amendments to the claims have overcome each and every claim objection previously set forth in the Non-Final Office Action dated 05 October 2021 (hereinafter “Non-Final Office Action”). As such, the objections have been withdrawn; the Examiner thanks Applicant for making the suggested amendments.
The rejection of the claims under 35 U.S.C. 103 previously set forth in the Non-Final Office Action is maintained herein. Applicant’s arguments have been addressed subsequent to the rejections set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moritz et al. (US 5,674,792; “Moritz”) in view of Wagstaff (US 3,370,921; “Wagstaff”); Oda et al. (US 6,486,084; “Oda”); and Sato et al. (US 2006/0059948; “Sato”) and/or Schwertfeger et al. (US 6,699,808; “Schwertfeger”) (all references prev. cited).
Regarding claims 1 and 7, Moritz discloses a shaped body formed from amorphous silicon dioxide (i.e., fused quartz, fused silica), said shaped body being impermeable to gas; having a density of at least 2.15 g/cm3 (overlaps/encompasses at least 2.19 g/cm3, see MPEP 2144.05(I)); having a closed porosity of 0.5 to 2.5% (overlaps 0.15 to 0.5%); where at least some of the (closed) pores therein have a maximum pore dimension of less than 10 µm. The shaped body exhibits a cristobalite content of at most 1%, and the amorphous silicon dioxide utilized has a chemical purity of better than 99.99% [Abstract; col 2, 45-60; col 3, 15-35; col 4, 45-57; col 6, 14-17; col 7, 31-37].
Moritz discloses that the shaped body exhibits high heat resistance and chemical purity, making it particularly suitable as supports or substrates for high-purity bodies such as silicon wafers (in the semiconductor industry); for components in or for reactors; and for flanges and crucibles [col 3, 15-35]. Moritz also discloses that the shaped body may contain from 30 to 600 ppm OH (hydroxyl) groups after sintering [col 8, 1-7].
Moritz is silent regarding the shaped body including silicon in elemental form present as an embedded phase in the fused silica; is silent regarding the weight amount of said silicon; is silent regarding the hydroxyl group content being not more than 20 ppm; is silent regarding the silicon in elemental form having non-spherical morphology with a maximum dimension on average between 3 and 20 µm; and is silent regarding the emissivity. 
Wagstaff teaches that the addition of (in particular) silicon powder to pure silica powder, before fusion (sintering) to form a shaped body therefrom, imparts an oxygen deficiency to the resultant fused silica, resulting in reduced air bubbles (i.e., porosity in the fused silica) and a greatly increased resistance to crystallization (and thus resistance to deformation at high temperatures) [col 1, 10-26, 37-42, 39-54; col 2, 9-20; col 3, 5-13].
Oda teaches that silicon powder, inter alia, may be compounded with quartz glass to form a composite material (construction member for semiconductor manufacturing apparatus) which has increased heat resistance and thermal shock resistance [Abstract; col 1, 10-20, 47-67; col 2, 10-15; col 3, 28-37]. Oda teaches that the silicon powder (attributed to the aforesaid heat resistance and thermal shock resistance) is compounded with quartz glass powder in an amount of 5 wt.% or more; teaches that the preferred silicon powder particle size is lower than 10 µm; and teaches that the silicon powder purity is higher than 99.9%, specifically 99.99% [col 2, 27-36; col 3, 37-42, 48-55; col 4, 64-67; col 5, 3-5]. 
Sato teaches that the presence of OH groups in quartz glass results in a decrease in viscosity and thus a decrease in heat resistance, rendering the quartz glass unsuitable for use in the semiconductor industry [0002, 0015]. Sato teaches that a dehydration process may be used to remove the hydroxyl groups [0015], to an amount of 30 ppm or less, preferably 10 ppm or less [0051, 0119]. 
In addition to or in the alternative of the teachings of Sato, Schwertfeger discloses green bodies formed from silica dispersions, of which can be sintered to form low impurity-containing crucibles for single crystal silicon production (semiconductor manufacturing process) [Abstract]. Schwertfeger teaches that the dispersion of silica particles (containing not more than 1% crystalline material), can additionally contain metal particles or metal compounds [col 3, 9-30; col 4, 35-38; col 5, 1-13].
Specifically, Schwertfeger teaches that open-pored green bodies formed from slip-casting the silica dispersion can be subsequently sintered to form 100% amorphous (no cristobalite), transparent, gas-impermeable, shaped fused silica bodies having no gas inclusions (no pores) and having densities up to 2.2 g/cm3 [cols 7-9]; where the aforesaid shaped bodies preferably have an OH concentration of less than or equal to 1 ppm (for use as high-purity fused silica crucibles) [col 9, 49-55, 65-67; col 11, 14-20]; and where silicon particles may be incorporated into the dispersion/shaped body, of which alters the optical properties and oxygen content of the shaped body [col 10, 6-12]. Additionally, Schwertfeger teaches that the porosity (that is, closed porosity, given that the shaped body is impermeable to gas) and thus the density of the shaped body is directly dependent on the sintering temperature [col 11; col 12, 1-15]. 
Moritz, Wagstaff, Oda, Sato, and Schwertfeger are all directed to shaped bodies formed from fused silica, said shaped bodies suitable for use as high-purity (low-impurity) components in semiconductor manufacturing processes.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have added silicon particles to the amorphous silicon dioxide particles (before formation of the shaped body) of Moritz, as taught by Wagstaff, Oda, and/or Schwertfeger; utilizing the amount (5 wt.% or more), particle size (less than 10 µm), and purity (99.99%) taught by Oda; in order to increase the heat resistance of the shaped body (for use as a component in semiconductor manufacturing processes). 
It also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have decreased the hydroxyl (OH) group content of the shaped body to less than 30 ppm, including to less than 10 ppm, as taught by Oda and/or Schwertfeger, in order to prevent a decrease in viscosity and thus a decrease in heat resistance (of which are undesirable at the high temperatures associated with semiconductor manufacturing processes).
The shaped body of modified Moritz would have comprised all of the features above, and would have further comprised 5 wt.% or more of elemental silicon phases (formed from the silicon particles) embedded in the fused silica matrix of the shaped body, where the silicon particles utilized to form the shaped body would have exhibited a purity of 99.99% and a particle size of lower than 10 µm. The shaped body (fused silica matrix containing phases of elemental silicon embedded therein) would also have had a reduced hydroxyl (OH) group content of less than 30 ppm, including less than 10 ppm. The aforesaid weight amount of silicon is within the claimed range of at least 0.1%, and the reduced hydroxyl content (less than 30 ppm, including less than 10 ppm) renders obvious (see MPEP 2144.05(I)), or is within, the claimed range. 
With respect to the claimed emissivity (at least 0.7 for wavelengths between 2 and 8 µm) and the claimed elemental silicon phase exhibiting non-spherical morphology (maximum dimensions of on average between 3 and 20 µm) – Applicant’s specification indicates that the emissivity is a result of the presence and size/morphology of the silicon phase, where the size (of the particles, pre-slip-casting) is preferably less than 10 µm (and of which are substantially non-spherical); and where the slip is cast and then sintered by heating to 1390°C for 1 hour, followed by a hold at said temperature for 5 hours, followed by gradual cooling [see 0036, 0085, 0089, 0109].
Given that the shaped body of modified Moritz (set forth above, relative to the claimed/disclosed composite material):
	(i) includes the silicon particles in encompassed/overlapping weight amounts (5 wt.%, or more), where the particle size (less than 10 µm) is substantially identical to that which is disclosed in Applicant’s specification (Oda does not explicitly disclose the particles being non-spherical, but there is a reasonable expectation that the particles would not be perfectly spherical and/or the disclosure of Oda encompasses both spherical-shaped and non-spherical particles);
	(ii) is formed via slip-casting utilizing a vacuum (i.e., increased pressure) and subsequently sintered [cols 6 and 7], where the aforesaid (and conditions thereof) are substantially identical to the method disclosed by Applicant [see 0085-0090];
	(iii) where intermolecular forces/surface tension of the adjacent SiO2 and elemental-Si (exist and are amplified by the vacuum pressure differential, i.e., compaction of material) contribute to the overall shape of the phases, wherein non-spheroidal silicon phase geometry would be expected (absent factually-supported objective evidence to the contrary), it stands to reason that - 
(A) the silicon in elemental form would have exhibited said non-spherical morphology with a maximum dimension on average between 3 and 20 µm, and (B) thus the shaped body of modified Moritz would have exhibited the emissivity of at least 0.7 for wavelengths between 2 and 8 µm at 1,000°C, absent factually-supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I)). 
With respect to the composite material being a heat-absorbing component (claim 7), it is noted that the claim does not set forth a degree to which the composite material is capable of absorbing heat (and thus is broad such that any amount/capability of heat absorption reads thereon). Therefore, the shaped body of modified Moritz, of which includes all of the components/features as defined by the claims (and as disclosed), would be capable of absorbing heat to at least some degree, absent factually-supported objective evidence to the contrary. 
As such, the shape body of Moritz, as modified above, reads on all of the limitations of claims 1 and 7.
Regarding claims 3 and 21, as set forth above in the rejection of claims 1 and 7, the shaped body of Moritz, as modified, includes 5 wt.% or more of elemental silicon, of which overlaps and therefore renders prima facie obvious the claimed ranges of not more than 5% (weight fraction) recited in claims 3 and 21, respectively (see MPEP 2144.05(I)).
Regarding claims 5 and 22, as set forth above in the rejection of claims 1 and 7, the silicon particles (and thus the phase formed therefrom in the shaped body) have a purity of 99.99% (taught by Oda), and the fused silica matrix has a purity of better than 99.99% and exhibits no more than 1% cristobalite (disclosed by Moritz). 
Regarding claims 8 and 9, as set forth above in the rejection of claims 1 and 7, Moritz discloses that the shaped body exhibits high heat resistance and chemical impurity, making it particularly suitable as supports or substrates for high-purity bodies such as silicon wafers in the semiconductor industry; for components in or for reactors; and for flanges and crucibles [col 3, 15-35]. The aforesaid reads on the limitations of claims 8 and 9. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 5, 7-9, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-10, and 12 of U.S. Patent No. 9,957,431 (hereinafter ‘431). Although the claims at issue are not identical, they are not patentably distinct from the claims of ‘431.
Regarding claim 1, claim 1 of ‘431, in view of claims 2 and 8 of ‘431, renders obvious all of the limitations of instant claim 1 (see MPEP 2144.05(I) regarding overlapping amount ranges). 
Regarding claim 3, claim 1 of ‘431, in view of claims 2 and 8 of ‘431, renders obvious all of the limitations of instant claim 3 (in view of instant claim 1) (see MPEP 2144.05(I)).
Regarding claim 5, claim 1 of ‘431, in view of claims 2 and 8 of ‘431, further in view of claim 3 of ‘431, renders obvious all of the limitations of instant claim 5 (i.e., in view of instant claim 1) (see MPEP 2144.05(I)).
Regarding claim 7, claim 5 of ‘431, in view of claims 9 and 12 of ‘431, renders obvious all of the limitations of instant claim 7 (see MPEP 2144.05(I)). 
Regarding claims 8 and 9, claim 5 of ‘431, in view of claims 9 and 12 of ‘431, further in view of claims 6 and 7 of ‘431, renders obvious all of the limitations of instant claims 8 and 9 (see MPEP 2144.05(I)). 
Regarding claim 21, claim 5 of ‘431, in view of claims 9 and 12 of ‘431, renders obvious all of the limitations of instant claim 21 (see MPEP 2144.05(I)).
Regarding claim 22, claim 5 of ‘431, in view of claims 9 and 12 of ‘431, further in view of claim 10 of ‘431, renders obvious all of the limitations of claim 22 (see MPEP 2144.05(I)).

Response to Arguments
First, on pp. 10 of the Remarks filed 07 February 2022, with respect to the Nonstatutory Double Patenting rejection (prev. set forth, as well as set forth above/modified in view of the amendments to the claims), Applicant respectfully requested that the Examiner check on the status of the request to change the Applicant of the instant application filed 15 October 2020, and if possible, expedite the process, such that an appropriate terminal disclaimer could be filed to overcome the Double Patenting rejection. 
It is noted that the Examiner has fulfilled Applicant’s request and contacted the corresponding authorities within the Office regarding the status of the Applicant change request. Upon doing so, it appears Applicant’s request has been completed, and a Patent Assignment Cover Sheet was issued, of which was signed/dated by the Attorney of Record, Andrew L. Tiajoloff on 28 February 2022, i.e., after the instant Remarks filed 07 February 2022. As such, the Examiner believes that the issue is closed, and that Applicant can file the terminal disclaimer accordingly.

Applicant’s arguments, see Remarks pp. 5-9, with respect to the rejection of the claims under 35 U.S.C. 103, have been fully considered but are not found persuasive.
On page 6 of the Remarks, Applicant asserts that Moritz is not a suitable base reference for rejection, given that it does not include the elemental silicon phase, and thus obtaining the properties as claimed would be “not easily done” (relative to the ease of obtaining certain properties absent the inclusion of elemental silicon). 
However, Applicant’s assertion constitutes an argument of counsel and/or opinion, not rooted in any factual basis, reasoning, or objective evidence (see MPEP 2145). As such, the argument/assertion is moot and/or not found persuasive. Additionally, it is the Examiner’s opinion, respectfully, given that the references cited in the grounds of rejection under 103 are in the related field of shaped bodies formed from fused silica (quartz glass), where three of the four secondary references cited teach (and/or are relied upon for the teaching of) the inclusion of silicon powder in fused silica shaped bodies, that the primary reference (Moritz) cited constitutes a suitable, if not near-ideal, base reference for rejection.

On page 7 of the Remarks, building from the assertion discussed above, Applicant asserts that Moritz does “not really suggest” most of the features of claim 1, followed by stating the relevant features not taught by Moritz.
However, it is not Moritz alone which has been relied upon in the grounds of rejection, but rather, Moritz in view of the teachings of Wagstaff; Oda; and Sato and/or Schwertfeger. Thus, it is clear that Applicant is attempting to argue against the Moritz reference (citing its deficiencies relative to the claimed invention) individually, where the grounds of rejection are based on the overall combination of the cited teachings of each of the individual secondary references as applied to the disclosure of Moritz, in other words, the shaped body of Moritz which would have been formed based on the modifications thereto rooted in said teachings. Applicant is directed to MPEP 2145(IV), which states that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Applicant’s reply fails to address the combined teachings of the applied references. For this reason, Applicant’s argument has not been found persuasive.

On pp. 7 of the Remarks, Applicant asserts that the disclosure in Moritz of the shaped body containing 30 to 600 ppm hydroxyl groups, preferably between 100 and 500 ppm hydroxyl groups, constitutes a teaching away from the claimed range of not more than 20 ppm.
The Examiner respectfully disagrees. The relevant portion of Moritz [col. 8, ln. 1-8] does not explicitly require said hydroxyl groups, but rather, states that the shaped body may contain the aforesaid amount, and preferably may contain a narrower range within the aforesaid amount – a preference is not a requirement. Given (i) that Moritz does not explicitly require the aforesaid amount of hydroxyl groups; given (ii) that Moritz merely recognizes their contribution but does not state criticality therefor (or as stated, their required presence); given (iii) that Moritz directly states that the shaped bodies (of the invention therein) exhibit heat resistance [col. 3, ln. 15-19]; given (iv) that the grounds of rejection are based on the combination of references wherein Sato explicitly teaches that the presence of the hydroxyl groups decreases heat resistance; and given (v) that the modification in view of Sato to the shaped body of Moritz would not render the shaped body unsatisfactory for its intended use/purpose (i.e., shaped body having high heat resistance for use in semiconductor manufacturing equipment requiring the aforesaid property; see MPEP 2143.01(V)), Applicant’s argument has not been found persuasive.

On pp. 7-8 of the Remarks, Applicant argues against the Wagstaff (secondary) reference individually, stating that heating the mixture of silicon powder and silica powder to 1,900°C, above the melting point of silicon (1,410°C), would melt the silicon in the mixture and it would flow out of the body; and further, that the use of 0.01 wt.% silicon is outside of the claimed range of at least 0.1 wt.%.
However, as stated above (see MPEP 2145(V)), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. It is noted that Wagstaff, in the grounds of rejection, was not relied upon for either of the weight amount of silicon powder, or the temperature to which the combination of powders is heated. Rather, Wagstaff is relied upon for the teaching that the addition of silicon powder to silica before sintering allows for control of the degree of oxygen deficiency of the glass, thereby increasing its resistant to crystallization [col. 2, ln. 9-20]. Further, it was not suggested by the Examiner that the slip-casting process of Moritz (and the temperatures thereof) be modified by Wagstaff and the upper limit temperature of 1,900°C disclosed therein, where it is noted that the features of a secondary reference are not required to be bodily incorporated into the disclosure/structure of the primary reference – rather, the test for obviousness is what the combined teachings of those references would have suggested to those of ordinary skill in the art (see MPEP 2145(III)). Furthermore, though irrelevant to the cited teaching from Wagstaff which has been relied upon in the grounds of rejection, it is noted that Applicant has not provided objective evidence that the silicon would “flow out” at the temperature of 1,900°C (even though said temperature is not utilized in the grounds of rejection or Moritz), where Wagstaff teaches the opposite – that the hold at 1350°C causes the silicon to react with the silica before mass softening [col. 3, ln. 5-10]. For these reasons, Applicant’s arguments have not been found persuasive.

On pages 8 and 9 of the Remarks, Applicant argues against the Oda reference individually, citing deficiencies therein relative to the claimed features of the composite material/heat-absorbing component in claims 1 and 7. However, as stated above, one cannot show nonobviousness by attacking references individually, where the rejection is based on a combination of references. 
However, Applicant also asserts that Oda is teaching spherical particles through the use of the term “granulated” therein (though not required by Oda); (Applicant) specifically stating that “granulated” indicates a spherical shape. The Examiner respectfully disagrees. 
First, it is noted that Applicant has merely stated their loose definition of granulated, without provision of factually-supported objective evidence therefor (see MPEP 2145), thereby constituting an argument of counsel. Second, it is the Examiner’s position that “granulated” means merely to form into particles1, or in the case of the noun “granulate/granule”, a particle2, as evidenced by Merriam-Webster. As such, the disclosure in Oda does not imply spherical particles based on the use of “granulated”, as asserted by Applicant. Thus, the teaching of Oda is reasonably interpreted as encompassing particles having a size within the disclosed range, which may be spherical-shaped or non-spherical.
Additionally, with respect to the phase containing elemental silicon exhibiting non-spherical morphology, Applicant has not addressed the corresponding rationale set forth above (and previously) in the grounds of rejection – namely that inclusion (in the slip) of the silicon particles (of which, as stated, are not necessarily spherical and/or may encompass spherical and non-spherical particles based on the disclosure of Oda) within the size range specified by Applicant, in view of intermolecular forces and surface tension between the silica and silicon (amplified by the vacuum pressure differential during slip casting), would have necessarily resulted in the claimed non-spherical morphology and the maximum dimensions, as claimed (further in view of the slip-casting conditions disclosed by Moritz being substantially identical to those disclosed by Applicant) (see MPEP 2112(V); 2112.01(I)). For these reasons, Applicant’s argument has not been found persuasive.

On pp. 9 of the Remarks, Applicant argues against the Sato and Schwertfeger references individually, stating that Sato does not suggest any application to a composite material containing elemental silicon; and that Schwertfeger discloses a sintered product quite different from that recited in claim 1.
However, as stated above, one cannot show nonobviousness by arguing against references individually where the rejection is based on a combination of references (see MPEP 2145(IV)). Further, Sato and Moritz are both directed to shaped bodies made of quartz glass (fused silica); and Schwertfeger is explicitly directed to slip-casted green bodies of fused silica which incorporate elemental silicon therein, suitable for use as thermal insulation materials, heat shields, etc., substantially identical to the disclosure of Moritz. Both of the aforesaid secondary references are directly related to/in the same technical field as the disclosure of Moritz. For these reasons, Applicant’s arguments have not found persuasive.

Citations (copies provided herewith)
https://www.merriam-webster.com/dictionary/granulated
https://www.merriam-webster.com/dictionary/granule

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782